Per Curiam.

The court accepts the findings of the panel and board, but modifies the board’s recommendation to the extent that Frank H. Chapman II may not reapply for admission to the Bar of Ohio before May 1995. Upon reapplication he will undergo further investigation by the board, in order to *20determine whether he possesses the character, fitness and moral qualifications required for admission to the practice of law in Ohio.

Judgment accordingly.

Moyer, C.J., AW. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.